Citation Nr: 0716631	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  99-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.

3.  Entitlement to service connection for a headache 
condition.

4.  Entitlement to service connection for anemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

Procedural history

The veteran served on active duty from December 1977 to 
December 1981 and from March 1982 to July 1998.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veteran Affairs (VA) Regional Office in Baltimore, Maryland 
(the RO).

In a January 1999 rating decision, the RO granted service 
connection for right ear hearing loss and bilateral pes 
planus. Noncompensable disability ratings were assigned.  
Service connection was denied for migraine headaches and 
anemia.  The veteran perfected an appeal as to that decision.  

In an August 2003 rating decision the RO granted an increased 
disability rating, 10 percent, for the veteran's service-
connected bilateral pes planus.  The veteran continued to 
disagree with the assigned rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In a June 2005 hearing in Washington, D.C., the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the veteran's claims folder.

In September 2005, the Board remanded these issues for 
further evidentiary development.  

The issue of entitlement to service connection for anemia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In September 2005, the Board denied the veteran's claims of 
entitlement to service connection for emesis, a left ankle 
disorder and left ear hearing loss.  An increased disability 
rating was denied for service-connected left hallux valgus.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2006).  Those issues accordingly will be discussed no 
further herein.

In August 2006, the veteran submitted a claim for entitlement 
to service connection for obstructive sleep apnea.  The 
record indicates that no further action on the claim has 
taken place.  That issue is thus not in appellate status and 
will be addressed no further herein.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran's pes planus is manifested by the inability 
to stand or walk without pain, and frequent flare-ups with 
increased pain and swelling.

2.  A February 2006 VA audiology examination indicated that 
the veteran's average puretone decibel loss was 34 for the 
right ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear. 

3.  The competent medical evidence demonstrates that the 
veteran does not have a chronic headache disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 30 
percent, for bilateral pes planus are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2006).

2.  The criteria for an increased (compensable) disability 
rating for the veteran's right ear hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006).

3.  Entitlement to service connection for a headache 
condition is not warranted.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for service-connected 
bilateral pes planus and right ear hearing loss, as well as 
service connection for headaches.  As is discussed elsewhere 
in this decision, the remaining issue on appeal, entitlement 
to service connection for anemia, is being remanded for 
further evidentiary development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an October 2004 VCAA letter 
that to support his claim, there must be evidence which 
shows that:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease;

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See page 7, October 2004 VCAA letter.  

The veteran was also informed that in order to support 
his claim for an increased disability rating, "you may 
submit evidence showing that your service-connected 
hearing loss, right ear and bilateral flat feet have 
increased in severity."  See page 2, October 2004 VCAA 
letter.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, employment 
records, and private medical records so long as he 
provided sufficient information to allow VA to obtain 
them.

The Board also notes that the veteran was informed in the 
October 2004 letter that:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.  

See page 3.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the claims for an increased 
disability rating, the first three elements, veteran status, 
existence of a disability, and a connection between the 
veteran's service and the disability, are not in dispute 
because the RO granted service connection.  The veteran's 
claims were denied based upon lack of evidence regarding 
element (4), degree of disability.  With regard to both 
elements (4) and (5), degree of disability and effective 
date, the Board notes that the veteran was notified in a 
September 2006 VCAA letter of these two crucial elements.

With regard to the claims for service connection, veteran 
status was not at issue.  The veteran's claims were denied 
based on elements (2) and (3).  As noted above, the veteran 
received proper notice of these elements.  With regard to 
elements (4) and (5), degree of disability and effective 
date, the RO denied entitlement to service connection.  As 
discussed below, the Board is also denying the claim.  Thus, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

For these reasons the Board finds that the veteran received 
proper notice according to Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and relevant 
service personnel records, and has obtained reports of a VA 
medical examination dated February and March 2006 which will 
be discussed below.  The report of the medical examination 
and reviews reflect that, with the exception of anemia which 
is the subject of the remand below, the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
his claims before the undersigned VLJ at a hearing in 
Washington, D.C. in June 2005.  

The Board will therefore proceed to a decision on the merits.  



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 10 percent rating is assigned for moderate symptoms: 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's acquired flatfoot disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 5276 [flatfoot, 
acquired].  Diagnostic Code 5276 is deemed by the Board to be 
the most appropriate because it pertains specifically to the 
primary diagnosed disability in the veteran's case (bilateral 
pes planus).  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
5276.

Schedular rating

In addition to bilateral pes planus, service connection has 
been granted for hallux valgus of the left great toe and for 
plantar warts of the left foot.  Disability ratings of 10 
percent have been assigned for each of these disabilities.

The Board remanded the case in September 2005 to determine 
what symptoms were attributable to the veteran's pes planus 
and what symptoms were attributable to other disabilities of 
the veteran's feet.  See 38 C.F.R. § 4.14 (2006) [the 
evaluation of the same disability under various diagnoses is 
to be avoided]; see also Mittleider v. West, 11 Vet. App. 
181, 182 (1998)

The veteran was examined in March 2006.  The VA examiner 
noted that the veteran is unable to walk or stand without 
pain, and that he suffers from frequent flare-ups where the 
pain is increased and his left foot swells.  The examiner 
also noted that the veteran walked with an abnormal gait and 
had a pronounced limp.  The examiner determined that the 
veteran had bilateral pes planus with depression of the arch 
on weight bearing, talar bulging on both feet, limited range 
of motion at the ankle joint and no bowing of the tendo 
Achilles.  The veteran's feet were painful on manipulation.  
The examiner noted extreme pain on palpation of the left 
tibial sesmoid and a painful keratosis plantar of the left 
foot.  No significant deformity of either foot was noted.  

An August 2006 outpatient report indicated that nothing had 
changed since the March 2006 examination, and noted that the 
veteran's "pain from his keratosis and his sesmoiditis are 
related to his pes planus."  The examiner also noted that 
"generalized pain and swelling is also related to his pes 
planus."  It is not clear from the note whether the examiner 
was referring specifically to pain located in the left foot 
or to pain in both feet.  

As noted above, the criteria for a 30 percent rating include 
"pain on manipulation and use accentuated, indication of 
swelling on use".  The veteran can neither walk nor stand 
without pain and his feet swell because of his pes planus.  
Although there are other service-connected conditions which 
impact his feet, particularly the left foot, the Board 
believes that the medical evidence demonstrates that the 
bilateral pes planus symptoms approximate the criteria for a 
30 percent rating.  
See 38 C.F.R. § 4.7 (2006).  Thus, the Board grants an 
increased disability rating of 
30 percent.

The criteria for a 50 percent disability rating include 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances.  In this case, there is no 
indication in the medical evidence that the veteran has 
marked pronation, extreme tenderness of the plantar surfaces 
of either foot, no marked inward displacement of the tendo 
achillis and no indication of spasm of the tendo achillis on 
manipulation.  The August 2006 examiner noted that the 
veteran does not wear orthopedic shoes or orthotics.  
Because none of the criteria for the assignment of a 50 
percent rating have been met, a 50 percent disability rating 
for pes planus is appropriate in this case.

In sum, the Board finds that the medical evidence describes 
symptoms more closely approximate the criteria for a 30 
percent disability rating than the currently assigned 10 
percent disability rating.  

DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has further held, however,  that where a diagnostic 
code is not predicated on a limited range of motion alone, 
such as with Diagnostic Code 5276, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet App 119 (1999).  

In this case, the RO assigned a 10 percent rating for 
bilateral pes planus effective as of the date of service 
connection, August 1, 1998.  The Board has reviewed the 
record to determine whether staged ratings are appropriate.  
It appears that the initial identification of pathology 
approximating that which allows for the assignment of a 30 
percent rating was during the March 2, 2006 VA examination 
which was conducted in response to the Board's remand.  
Accordingly, the 
30 percent rating is assigned effective from March 2, 2006.  

The Board will discuss the matter of referral for an 
extraschedular rating in the section below.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.

Pertinent law and regulations

The pertinent law and regulations pertaining to increased 
ratings are stated above and will not be repeated here.

Assignment of a diagnostic code

The veteran's right ear hearing loss is rated noncompensably 
(zero percent) disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2006).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
August 1998, before the amended regulations became effective.  
In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss, a condition that the medical 
evidence in this case does not support.  Thus, the veteran's 
claim will be evaluated in accordance with the amended 
regulations only. See VAOPGCPREC 3-2000.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected right ear hearing loss, which is 
currently evaluated as noncompensably disabling.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in the veteran's 
right ear.



The pertinent evidence consists of a VA audiological 
examination conducted in February 2006 which revealed the 
following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

20
25
35
55







The average decibel loss for the right ear was 34.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear.  Under the 
schedular criteria, this results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85 (2005).

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  

The Board acknowledges that the examination documents that 
the veteran has diminished hearing.  This is not in dispute.  
Indeed, the grant of service connection for hearing loss 
presupposes that such in fact exists.  See 38 C.F.R. § 3.385 
(2006).  The question presented regarding the assignment of 
an increased rating is whether the schedular criteria have 
been met.  The schedular criteria are specific and, as 
explained above, the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

As discussed in connection with the first issue on appeal 
above, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for a compensable disability 
rating for his hearing loss.  Accordingly, the Board 
concludes that staged ratings are not for application as to 
this issue.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  

The record shows that with respect to both increased rating 
issues the veteran has not requested an extraschedular 
rating, and the RO did not in fact consider the matter of an 
extraschedular rating.  Under Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
referral of either the pes planus or the right ear hearing 
loss to appropriate authority for consideration of an 
extraschedular rating.  

3.  Entitlement to service connection for a headache 
condition.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Analysis

The Board will address each Hickson element in turn.

With regard to element (1), medical evidence of a current 
disability, the Board remanded the case in September 2005 for 
further medical development to determine the nature, extent 
and etiology of the veteran's headache condition.  It was 
noted by the March 2006 VA medical examiner that the veteran 
had experienced headaches in service which were suggestive of 
migraines, but that he had not experienced any headaches for 
about a year.  

At the June 2005 hearing, the veteran testified that he had 
not had any headaches for more than a year, but also said 
that he his history had consisted of no headaches for a 
while, and then he may experience a cluster of headaches.  
See the hearing transcript, pages 21 and 23.  

Based on the testimony of the veteran and the medical 
examiner's report, it appears that the veteran experiences 
headaches only sporadically.  Significantly, there is no 
confirmed diagnosis of any current headache condition.    

The Board does not necessarily disbelieve that veteran's 
history of transitory headache symptoms.  However, symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

To the extent that the veteran himself contends that he 
currently has some sort of chronic  headache disability, it 
is now well-settled that as a lay person without medical 
training he is not competent to comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Thus, the Board finds that the first Hickson element has not 
been established.
The veteran's claim of entitlement to service connection 
fails on that basis.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), medical evidence of an in-service 
injury or incurrence of a headache condition, the veteran's 
service medical records indicate that the veteran complained 
of and was treated for headaches.  The evidence indicates 
that no diagnosis was made.  Element (2) is satisfied only to 
the extent that headaches occurred in service.

With regard to element (3), medical evidence of a nexus 
between the veteran's in-service headaches and his current 
condition, the March 2006 examiner indicated that while 
headaches did occur during service, "we cannot attribute the 
patient's headaches to his military service."  There is no 
other nexus evidence.  Thus, the Board finds that the 
preponderance of the evidence supports a finding that there 
is no nexus between the veteran's headaches and his military 
service.  Thus, the claim fails on this basis as well.

For those reasons, the Board finds that service connection 
for a headache condition is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's conclusion that: an increased disability rating of 30 
percent is warranted for the veteran's pes planus condition.  
To that extent, the appeal is allowed.  The Board 
additionally concludes, for the reasons and bases expressed 
above, that a preponderance of the evidence is against the 
veteran's claims of entitlement to an increased disability 
rating for his service-connected right ear hearing loss and 
service connection for a headache condition.  The appeal is 
denied as to those two issues.  


ORDER

An increased disability evaluation of 30 percent is granted 
for the service-connected bilateral pes planus disability, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to a compensable disability rating for service-
connected right ear hearing loss is denied.

Entitlement to service connection for a headache condition is 
denied.


REMAND

As noted in the Introduction, in September 2005 the Board 
remanded the case for further evidentiary development.  The 
remand, in part, stated that the veteran should be examined 
"to determine the nature and etiology of any current 
disorder manifested by anemia."  Additionally, the examiner 
was to provide an opinion whether "any disorder so 
identified and so diagnosed is at least as likely as not 
attributable to the veteran's military service."  A VA 
examination was completed in March 2006.  

With regard to Hickson element (1), evidence of a current 
disability, the March 2006 examiner diagnosed the veteran 
with anemia.  With regard to element (2), as noted in the 
Board's September 2005 remand the veteran's service medical 
records included a finding of anemia or an anemic condition.  

With regard to element (3), medical nexus the March 2006 
medical examiner stated that it is "impossible to state that 
the patient (sic) military service was responsible for his 
anemia what we can say was that if anemia was discovered 
while he was in the service it is not quite the same thing."  
The Board finds that the opinion is confusing and that 
further clarification is needed.  

The Court has held that in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, it is necessary to obtain a medical 
opinion as to whether there is a nexus between the claimed 
disability and his active service. 
See Charles v. Principi, 16 Vet. App. 370 (2002).  The March 
2006 examination report is inadequate for that purpose.  The 
Board's remand instructions have therefore not been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA shall arrange for a review of the 
veteran's medical records by an 
appropriate medical provider who has not 
examined the veteran before.  The reviewer 
should provide an opinion whether the 
veteran currently meets the diagnostic 
criteria for anemia.  If the reviewer 
determines the veteran is diagnosed with 
anemia, the reviewer should provide an 
opinion stating whether the anemia is as 
likely as not related to the veteran's 
military service, with specific attention 
to the anemic condition recorded in the 
veteran's service medical records.  If the 
reviewer finds that additional diagnostic 
testing and/or physical examination of the 
veteran is necessary, such should be 
accomplished.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claim of 
entitlement to service connection for 
anemia.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


